Citation Nr: 9933803	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  95-12 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for a nasal passage 
condition with septoplasty.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel




INTRODUCTION

The veteran served on active duty from July 1982 to June 
1985.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1994 rating decision of the VA RO, which 
denied service connection for a nasal passage condition with 
septoplasty.  In April and September 1997, the case was 
remanded to the RO; it was last returned to the Board in 
November 1999.


FINDING OF FACT

The veteran has not presented competent medical evidence of a 
plausible claim for service connection for a nasal passage 
condition with septoplasty.


CONCLUSION OF LAW

The claim for service connection for a nasal passage 
condition with septoplasty is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran served on active duty from July 1982 to June 
1985.  His service medical records show he sustained multiple 
injuries, including head trauma, in an August 1984 motor 
vehicle accident in service.  Upon his transfer to an army 
hospital the day of the accident, examination showed large 
bilateral periauricular and temporal lesions, right worse 
than left, extending into the facial and frontal areas.  
There were multiple small lacerations superior to each pinna 
with a large hematoma extending to the occiput on the right 
side.  The right pinna was essentially avulsed.  No facial 
fractures were evident.  There was tenderness over the right 
temporomandibular joint and a laceration on the chin.  The 
nose had dried blood in the nares, but no fracture was 
evident.  The multiple wounds of the head and neck were 
cleaned, debrided, and closed.  He had reattachment of the 
avulsed right ear.  The diagnoses at the time of the October 
1984 hospital discharge were status post motor vehicle 
accident, avulsed right ear, stable basilar skull fracture, 
and residual of fracture of tooth number 23.  On a January 
1985 ears, nose, and throat consultation, he had complaints 
of loss of smell and taste.  His nose was patent, and the  
assessment was deferred.  On an ears, nose, and throat 
consultation in June 1985, it was noted that the veteran's 
loss of smell and taste appeared to be secondary to the 
basilar skull fracture.  He was cleared for separation.

In August 1985 the veteran filed a claim for service 
connection for various disorders related to the 1984 service 
vehicle accident; he did not mention any nose injury.  
Service connection has been established for a number of 
conditions, all related to the 1984 motor vehicle accident.  
The veteran's service-connected disabilities (and current 
ratings) are temporomandibular joint dysfunction (20 
percent), residuals of a right ear repair (10 percent), loss 
of sense of smell (10 percent), loss of sense of taste (10 
percent), residuals of a basilar skull fracture (10 percent), 
scars of the right elbow (0 percent), multiple facial scars 
of the left ear, chin, and neck (0 percent), and scar of the 
left forearm (0 percent).

On an August 1985 VA examination, it was noted that the nose, 
sinuses, mouth, and throat were clear.  There was a notation 
of anosmia (loss of sense of smell), post-traumatic.  The 
final diagnoses included loss of smell and taste likely 
secondary to basilar skull fracture.  No nasal abnormality 
was noted on September 1985 skull X-rays.

On reporting his history for July 1987 VA examinations, the 
veteran said he recently began having trouble breathing 
through his nose, sometimes found blood on his pillow from 
his nose, and had a runny nose at times.  On examination, the 
nose, sinuses, mouth, and throat were found to be normal.  
Other than loss of sense of smell, no nose problem was 
diagnosed.

A VA outpatient record from February 1990 notes the veteran 
had a nasal septum deviation with airway obstruction.  
Hospitalization for corrective surgery was planned.

The veteran was admitted to a VA medical center in March 1990 
and underwent a septoplasty to correct the nasal septum 
deviation.  Past medical history was noted to include the 
motor vehicle accident with right ear trauma; nose trauma was 
not mentioned.  Examination showed a deviated nasal septum to 
the right with poor airway on the right.  It was noted that 
the veteran also reported he had a post-nasal drip well 
controlled with medications and that he understood that the 
septoplasty would not help his post-nasal drip.  

When reporting his history for an August 1990 VA examination, 
the veteran noted he had various injuries in a 1984 motor 
vehicle accident.  He said that at the time he had a little 
trouble breathing through his nose but it was not bothering 
him, and he said the problem got worse as time went on.  An 
August 1990 VA neurological examination noted the history of 
a motor vehicle accident in 1984.  It was reported that the 
veteran had had a basilar skull fracture and a history of 
drainage from the nose until the surgery in March 1990.  The 
diagnoses included anosmia and skull fracture.  

The veteran was seen at a VA outpatient allergy clinic in 
March 1991 with rhinitis.  It was noted that he had mild 
nasal edema.  Other VA outpatient treatment records from 1991 
to 1993 show the veteran was seen on a number of occasions 
for various complaints, primarily related to ear and 
temporomandibular joint problems.  In April and October 1993 
he reported he still had some problem breathing following the 
septoplasty in 1990; some residual nasal septum deviation was 
noted.

In September 1993 the veteran filed a claim for service 
connection for a nasal passage condition which he described 
as blockage which had required an operation (septoplasty).  
He said the condition was due to the 1984 motor vehicle 
accident and that the subsequent operation did not correct 
the problem.  

In a follow-up clinical note in June 1994 from Ellen 
Weinburg, M.D., she reported that the veteran had a lot of 
nasal drainage when he bent over.  Examination showed 
bilateral septal deviation.  The assessments were resolved 
tonsillitis and problem with sinusitis.

In his March 1995 substantive appeal, the veteran said that 
he had had breathing problems caused by his deviated nasal 
septum, and he claimed the condition was due to injury in 
service.

VA medical records from 1995 to 1998 note a history of a 
septoplasty for a deviated nasal septum, but the records 
primarily concern other conditions.

II.  Analysis

The veteran claims service connection for a nasal passage 
condition with septoplasty which, he asserts, was incurred as 
the result of injury in a motor vehicle accident during 
military service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

The veteran's claim presents the threshold question of 
whether he has met his initial burden of submitting evidence 
to show that his claim is well grounded, meaning plausible.  
If he has not presented evidence that his claim is well 
grounded, there is no duty on the part of the VA to assist 
him with his claim, and the claim must be denied.  38 
U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136 (1994).  
For the veteran's claim for service connection to be 
plausible or well grounded, it must be supported by competent 
evidence, not just allegations.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
service and a current disability (medical evidence).  Caluza 
v. Brown, 7 Vet. App. 498 (1995); Grivois, supra; Grottveit 
v. Brown, 5 Vet. App. 91 (1993).

While the service medical records show the veteran sustained 
several injuries in a motor vehicle accident during service 
in 1984, no nasal injury was noted.  The veteran was released 
from active duty in 1985.  The first post-service medical 
evidence of a nasal passage disorder is from 1990, a number 
of years after service.  In 1990 the veteran was found to 
have a deviated nasal septum, and he then underwent a 
septoplasty to correct the problem.  

The veteran now asserts that his motor vehicle accident in 
service caused the deviated nasal septum, but as a layman he 
is not competent to render an opinion regarding diagnosis or 
etiology, and his statements on such matters do not serve to 
make his claim well grounded.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The veteran has submitted no competent medical evidence that 
the deviated nasal septum (the reason for the septoplasty), 
first shown years after service, is due to injury in the 
service vehicle accident or to any other service incident.  
Absent such evidence linking the current nasal passage 
condition with septoplasty to service, the claim for service 
connection is implausible and must be denied as not well 
grounded.  38 U.S.C.A. § 5107(a); Caluza, supra.







ORDER

Service connection for a nasal passage condition with 
septoplasty is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

